 20-22506-rdd      Doc 2    Filed 04/15/20 Entered 04/15/20 02:48:03         Main Document
                                         Pg 1 of 59


Stephen E. Hessler, P.C.                            Chad J. Husnick, P.C.
Mark McKane, P.C. (pro hac vice pending)            Benjamin M. Rhode (pro hac vice pending)
Patrick Venter                                      KIRKLAND & ELLIS LLP
KIRKLAND & ELLIS LLP                                KIRKLAND & ELLIS INTERNATIONAL LLP
KIRKLAND & ELLIS INTERNATIONAL LLP                  300 North LaSalle Street
601 Lexington Avenue                                Chicago, Illinois 60654
New York, New York 10022                            Telephone:      (312) 862-2000
Telephone:     (212) 446-4800                       Facsimile:      (312) 862-2200
Facsimile:     (212) 446-4900

Proposed Counsel to the Debtors and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                    )
 In re:                                             )   Chapter 11
                                                    )
 PHONE TRENDS, INC.,                                )   Case No. 20-22475 (RDD)
                                                    )
                        Debtor.                     )
                                                    )
 Tax I.D. No. XX-XXXXXXX                            )
                                                    )
 In re:                                             )   Chapter 11
                                                    )
 FRONTIER COMMUNICATIONS                            )   Case No. 20-22476 (RDD)
 CORPORATION,                                       )
                                                    )
                        Debtor.                     )
                                                    )
 Tax I.D. No. XX-XXXXXXX                            )
                                                    )
 In re:                                             )   Chapter 11
                                                    )
 CITIZENS CAPITAL VENTURES CORP.,                   )   Case No. 20-22477 (RDD)
                                                    )
                        Debtor.                     )
                                                    )
 Tax I.D. No. XX-XXXXXXX                            )




KE 63592367
20-22506-rdd   Doc 2      Filed 04/15/20 Entered 04/15/20 02:48:03     Main Document
                                       Pg 2 of 59



                                              )
In re:                                        )   Chapter 11
                                              )
CITIZENS DIRECTORY SERVICES                   )   Case No. 20-22478 (RDD)
COMPANY L.L.C.,                               )
                                              )
                    Debtor.                   )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   Chapter 11
                                              )
CITIZENS LOUISIANA ACCOUNTING                 )   Case No. 20-22479 (RDD)
COMPANY,                                      )
                                              )
                    Debtor.                   )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   Chapter 11
                                              )
CITIZENS NEWCOM COMPANY,                      )   Case No. 20-22480 (RDD)
                                              )
                    Debtor.                   )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   Chapter 11
                                              )
CITIZENS NEWTEL, LLC,                         )   Case No. 20-22486 (RDD)
                                              )
                    Debtor.                   )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   Chapter 11
                                              )
CITIZENS PENNSYLVANIA COMPANY                 )   Case No. 20-22493 (RDD)
LLC,                                          )
                                              )
                    Debtor.                   )
                                              )
Tax I.D. No. XX-XXXXXXX                       )




                                          2
20-22506-rdd   Doc 2      Filed 04/15/20 Entered 04/15/20 02:48:03     Main Document
                                       Pg 3 of 59



                                              )
In re:                                        )   Chapter 11
                                              )
CITIZENS SERP ADMINISTRATION                  )   Case No. 20-22497 (RDD)
COMPANY,                                      )
                                              )
                    Debtor.                   )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   Chapter 11
                                              )
CITIZENS TELECOM SERVICES                     )   Case No. 20-22501 (RDD)
COMPANY L.L.C.,                               )
                                              )
                    Debtor.                   )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   Chapter 11
                                              )
CITIZENS TELECOMMUNICATIONS                   )   Case No. 20-22508 (RDD)
COMPANY OF CALIFORNIA INC.,                   )
                                              )
                    Debtor.                   )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   Chapter 11
                                              )
CITIZENS TELECOMMUNICATIONS                   )   Case No. 20-22510 (RDD)
COMPANY OF IDAHO,                             )
                                              )
                    Debtor.                   )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   Chapter 11
                                              )
CITIZENS TELECOMMUNICATIONS                   )   Case No. 20-22514 (RDD)
COMPANY OF ILLINOIS,                          )
                                              )
                    Debtor.                   )
                                              )
Tax I.D. No. XX-XXXXXXX                       )




                                          3
 20-22506-rdd    Doc 2    Filed 04/15/20 Entered 04/15/20 02:48:03     Main Document
                                       Pg 4 of 59



                                              )
In re:                                        )   Chapter 11
                                              )
CITIZENS TELECOMMUNICATIONS                   )   Case No. 20-22519 (RDD)
COMPANY OF MINNESOTA, LLC,                    )
                                              )
                    Debtor.                   )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   Chapter 11
                                              )
CITIZENS TELECOMMUNICATIONS                   )   Case No. 20-22523 (RDD)
COMPANY OF MONTANA,                           )
                                              )
                    Debtor.                   )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   Chapter 11
                                              )
CITIZENS TELECOMMUNICATIONS                   )   Case No. 20-22528 (RDD)
COMPANY OF NEBRASKA,                          )
                                              )
                     Debtor.                  )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   Chapter 11
                                              )
CITIZENS TELECOMMUNICATIONS                   )   Case No. 20-22532 (RDD)
COMPANY OF NEBRASKA LLC,                      )
                                              )
                    Debtor.                   )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   Chapter 11
                                              )
CITIZENS TELECOMMUNICATIONS OF                )   Case No. 20-22539 (RDD)
NEVADA,                                       )
                                              )
                     Debtor.                  )
Tax I.D. No. XX-XXXXXXX                       )




                                          4
20-22506-rdd    Doc 2     Filed 04/15/20 Entered 04/15/20 02:48:03     Main Document
                                       Pg 5 of 59



                                              )
In re:                                        )   Chapter 11
                                              )
CITIZENS TELECOMMUNICATIONS                   )   Case No. 20-22544 (RDD)
COMPANY OF NEW YORK, INC.,                    )
                                              )
                    Debtor.                   )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   Chapter 11
                                              )
CITIZENS TELECOMMUNICATIONS                   )   Case No. 20-22547 (RDD)
COMPANY OF OREGON,                            )
                                              )
                    Debtor.                   )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   Chapter 11
                                              )
CITIZENS TELECOMMUNICATIONS                   )   Case No. 20-22553 (RDD)
COMPANY OF TENNESSEE L.L.C.,                  )
                                              )
                    Debtor.                   )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   Chapter 11
                                              )
CITIZENS TELECOMMUNICATIONS                   )   Case No. 20-22481 (RDD)
COMPANY OF THE WHITE MOUNTAINS,               )
INC.,                                         )
                Debtor.                       )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   Chapter 11
                                              )
CITIZENS TELECOMMUNICATIONS                   )   Case No. 20-22487 (RDD)
COMPANY OF UTAH,                              )
                                              )
                    Debtor.                   )
                                              )
Tax I.D. No. XX-XXXXXXX                       )




                                          5
20-22506-rdd    Doc 2     Filed 04/15/20 Entered 04/15/20 02:48:03     Main Document
                                       Pg 6 of 59



                                              )
In re:                                        )   Chapter 11
                                              )
CITIZENS TELECOMMUNICATIONS                   )   Case No. 20-22492 (RDD)
COMPANY OF WEST VIRGINIA,                     )
                                              )
                    Debtor.                   )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   Chapter 11
                                              )
CITIZENS UTILITIES CAPITAL L.P.,              )   Case No. 20-22496 (RDD)
                                              )
                    Debtor.                   )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   Chapter 11
                                              )
CITIZENS UTILITIES RURAL COMPANY,             )   Case No. 20-22502 (RDD)
INC.,                                         )
                                              )
                    Debtor.                   )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   Chapter 11
                                              )
COMMONWEALTH COMMUNICATION,                   )   Case No. 20-22504 (RDD)
LLC,                                          )
                                              )
                    Debtor.                   )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   Chapter 11
                                              )
COMMONWEALTH TELEPHONE                        )   Case No. 20-22512 (RDD)
COMPANY LLC,                                  )
                                              )
                    Debtor.                   )
                                              )
Tax I.D. No. XX-XXXXXXX                       )




                                          6
20-22506-rdd    Doc 2     Filed 04/15/20 Entered 04/15/20 02:48:03     Main Document
                                       Pg 7 of 59



                                              )
In re:                                        )   Chapter 11
                                              )
COMMONWEALTH TELEPHONE                        )   Case No. 20-22516 (RDD)
ENTERPRISES LLC,                              )
                                              )
                    Debtor.                   )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   Chapter 11
                                              )
COMMONWEALTH TELEPHONE                        )   Case No. 20-22521 (RDD)
MANAGEMENT SERVICES, INC.,                    )
                                              )
                    Debtor.                   )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   Chapter 11
                                              )
CTE HOLDINGS, INC.,                           )   Case No. 20-22526 (RDD)
                                              )
                    Debtor.                   )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   Chapter 11
                                              )
CTE SERVICES, INC.,                           )   Case No. 20-22531 (RDD)
                                              )
                    Debtor.                   )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   Chapter 11
                                              )
CTE TELECOM, LLC,                             )   Case No. 20-22536 (RDD)
                                              )
                    Debtor.                   )
                                              )
Tax I.D. No. XX-XXXXXXX                       )




                                          7
20-22506-rdd    Doc 2     Filed 04/15/20 Entered 04/15/20 02:48:03     Main Document
                                       Pg 8 of 59



                                              )
In re:                                        )   Chapter 11
                                              )
CTSI, LLC,                                    )   Case No. 20-22541 (RDD)
                                              )
                    Debtor.                   )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   Chapter 11
                                              )
CU CAPITAL LLC,                               )   Case No. 20-22546 (RDD)
                                              )
                    Debtor.                   )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   Chapter 11
                                              )
CU WIRELESS COMPANY LLC,                      )   Case No. 20-22552 (RDD)
                                              )
                    Debtor.                   )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   Chapter 11
                                              )
ELECTRIC LIGHTWAVE NY, LLC,                   )   Case No. 20-22557 (RDD)
                                              )
                    Debtor.                   )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   Chapter 11
                                              )
EVANS TELEPHONE HOLDINGS, INC.,               )   Case No. 20-22562 (RDD)
                                              )
                    Debtor.                   )
                                              )
Tax I.D. No. XX-XXXXXXX                       )




                                          8
20-22506-rdd    Doc 2     Filed 04/15/20 Entered 04/15/20 02:48:03     Main Document
                                       Pg 9 of 59



                                              )
In re:                                        )   Chapter 11
                                              )
FAIRMOUNT CELLULAR LLC,                       )   Case No. 20-22566 (RDD)
                                              )
                    Debtor.                   )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   Chapter 11
                                              )
FRONTIER ABC LLC,                             )   Case No. 20-22570 (RDD)
                                              )
                    Debtor.                   )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   Chapter 11
                                              )
FRONTIER CALIFORNIA INC.,                     )   Case No. 20-22573 (RDD)
                                              )
                    Debtor.                   )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   Chapter 11
                                              )
FRONTIER COMMUNICATIONS                       )   Case No. 20-22574 (RDD)
- MIDLAND, INC.,                              )
                                              )
                    Debtor.                   )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   Chapter 11
                                              )
FRONTIER COMMUNICATIONS                       )   Case No. 20-22569 (RDD)
- PRAIRIE, INC.,                              )
                 Debtor.                      )
                                              )
Tax I.D. No. XX-XXXXXXX                       )




                                          9
20-22506-rdd    Doc 2     Filed 04/15/20 Entered 04/15/20 02:48:03      Main Document
                                       Pg 10 of 59



                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER COMMUNICATIONS                        )   Case No. 20-22483 (RDD)
- SCHUYLER, INC.,                              )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER COMMUNICATIONS                        )   Case No. 20-22488 (RDD)
CORPORATE SERVICES INC.,                       )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER COMMUNICATIONS ILEC                   )   Case No. 20-22495 (RDD)
HOLDINGS LLC,                                  )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER COMMUNICATIONS                        )   Case No. 20-22500 (RDD)
NORTHWEST INC.,                                )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER COMMUNICATIONS OF                     )   Case No. 20-22506 (RDD)
AMERICA, INC.,                                 )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )




                                          10
20-22506-rdd    Doc 2     Filed 04/15/20 Entered 04/15/20 02:48:03      Main Document
                                       Pg 11 of 59



                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER COMMUNICATIONS OF                     )   Case No. 20-22511 (RDD)
AUSABLE VALLEY, INC.,                          )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER COMMUNICATIONS                        )   Case No. 20-22517 (RDD)
OF BREEZEWOOD, LLC,                            )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER COMMUNICATIONS                        )   Case No. 20-22520 (RDD)
OF CANTON, LLC,                                )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER COMMUNICATIONS                        )   Case No. 20-22525 (RDD)
OF DELAWARE, INC.,                             )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER COMMUNICATIONS                        )   Case No. 20-22529 (RDD)
OF DEPUE, INC.,                                )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )




                                          11
20-22506-rdd    Doc 2     Filed 04/15/20 Entered 04/15/20 02:48:03      Main Document
                                       Pg 12 of 59



                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER COMMUNICATIONS                        )   Case No. 20-22534 (RDD)
OF GEORGIA LLC,                                )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER COMMUNICATIONS                        )   Case No. 20-22538 (RDD)
OF ILLINOIS, INC.,                             )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER COMMUNICATIONS                        )   Case No. 20-22543 (RDD)
OF INDIANA, LLC,                               )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER COMMUNICATIONS                        )   Case No. 20-22545 (RDD)
OF IOWA, LLC,                                  )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER COMMUNICATIONS                        )   Case No. 20-22550 (RDD)
OF LAKESIDE, INC.,                             )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )




                                          12
20-22506-rdd    Doc 2     Filed 04/15/20 Entered 04/15/20 02:48:03      Main Document
                                       Pg 13 of 59



                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER COMMUNICATIONS                        )   Case No. 20-22554 (RDD)
OF LAKEWOOD, LLC,                              )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER COMMUNICATIONS                        )   Case No. 20-22558 (RDD)
OF MICHIGAN, INC.,                             )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER COMMUNICATIONS                        )   Case No. 20-22561 (RDD)
OF MINNESOTA, INC.,                            )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER COMMUNICATIONS                        )   Case No. 20-22564 (RDD)
OF MISSISSIPPI LLC,                            )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER COMMUNICATIONS                        )   Case No. 20-22567 (RDD)
OF MT. PULASKI, INC.,                          )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )




                                          13
20-22506-rdd    Doc 2     Filed 04/15/20 Entered 04/15/20 02:48:03      Main Document
                                       Pg 14 of 59



                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER COMMUNICATIONS                        )   Case No. 20-22571 (RDD)
OF NEW YORK, INC.,                             )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER COMMUNICATIONS                        )   Case No. 20-22572 (RDD)
OF ORION, INC.,                                )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER COMMUNICATIONS OF                     )   Case No. 20-22482 (RDD)
OSWAYO RIVER LLC,                              )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER COMMUNICATIONS OF                     )   Case No. 20-22485 (RDD)
PENNSYLVANIA, LLC,                             )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER COMMUNICATIONS                        )   Case No. 20-22489 (RDD)
OF ROCHESTER, INC.,                            )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )




                                          14
20-22506-rdd    Doc 2     Filed 04/15/20 Entered 04/15/20 02:48:03      Main Document
                                       Pg 15 of 59



                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER COMMUNICATIONS                        )   Case No. 20-22491 (RDD)
OF SENECA-GORHAM, INC.,                        )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER COMMUNICATIONS                        )   Case No. 20-22494 (RDD)
OF SYLVAN LAKE, INC.,                          )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER COMMUNICATIONS                        )   Case No. 20-22498 (RDD)
OF THE CAROLINAS LLC,                          )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER COMMUNICATIONS                        )   Case No. 20-22503 (RDD)
OF THE SOUTH, LLC,                             )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER COMMUNICATIONS                        )   Case No. 20-22505 (RDD)
OF THE SOUTHWEST INC.,                         )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )




                                          15
20-22506-rdd    Doc 2     Filed 04/15/20 Entered 04/15/20 02:48:03      Main Document
                                       Pg 16 of 59



                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER COMMUNICATIONS                        )   Case No. 20-22509 (RDD)
OF THORNTOWN, LLC,                             )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER COMMUNICATIONS                        )   Case No. 20-22513 (RDD)
OF VIRGINIA, INC.,                             )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER COMMUNICATIONS                        )   Case No. 20-22518 (RDD)
OF WISCONSIN LLC,                              )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER COMMUNICATIONS                        )   Case No. 20-22522 (RDD)
ONLINE AND LONG DISTANCE INC.,                 )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER COMMUNICATIONS                        )   Case No. 20-22527 (RDD)
SERVICES INC.,                                 )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )




                                          16
20-22506-rdd    Doc 2     Filed 04/15/20 Entered 04/15/20 02:48:03      Main Document
                                       Pg 17 of 59



                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER DIRECTORY SERVICES                    )   Case No. 20-22533 (RDD)
COMPANY, LLC,                                  )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER FLORIDA LLC,                          )   Case No. 20-22537 (RDD)
                                               )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER INFOSERVICES INC.,                    )   Case No. 20-22540 (RDD)
                                               )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER MIDSTATES INC.,                       )   Case No. 20-22549 (RDD)
                                               )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER MOBILE LLC,                           )   Case No. 20-22551 (RDD)
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )




                                          17
20-22506-rdd    Doc 2     Filed 04/15/20 Entered 04/15/20 02:48:03      Main Document
                                       Pg 18 of 59



                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER NORTH INC.,                           )   Case No. 20-22556 (RDD)
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER SECURITY COMPANY,                     )   Case No. 20-22560 (RDD)
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER SERVICES CORP.,                       )   Case No. 20-22563 (RDD)
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER SOUTHWEST                             )   Case No. 20-22484 (RDD)
INCORPORATED,                                  )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER SUBSIDIARY TELCO LLC,                 )   Case No. 20-22490 (RDD)
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )




                                          18
20-22506-rdd    Doc 2     Filed 04/15/20 Entered 04/15/20 02:48:03      Main Document
                                       Pg 19 of 59



                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER TECHSERV, INC.,                       )   Case No. 20-22499 (RDD)
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER TELEPHONE OF                          )   Case No. 20-22507 (RDD)
ROCHESTER, INC.,                               )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER VIDEO SERVICES INC.,                  )   Case No. 20-22515 (RDD)
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER WEST VIRGINIA INC.,                   )   Case No. 20-22524 (RDD)
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
GVN SERVICES,                                  )   Case No. 20-22530 (RDD)
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )




                                          19
20-22506-rdd    Doc 2     Filed 04/15/20 Entered 04/15/20 02:48:03      Main Document
                                       Pg 20 of 59



                                               )
In re:                                         )   Chapter 11
                                               )
N C C SYSTEMS, INC.,                           )   Case No. 20-22535 (RDD)
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
NAVAJO COMMUNICATIONS CO., INC.,               )   Case No. 20-22542 (RDD)
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
NEWCO WEST HOLDINGS LLC                        )   Case No. 20-22548 (RDD)
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
OGDEN TELEPHONE COMPANY                        )   Case No. 20-22555 (RDD)
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
RHINELANDER                                    )   Case No. 20-22559 (RDD)
TELECOMMUNICATIONS, LLC                        )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )




                                          20
20-22506-rdd    Doc 2     Filed 04/15/20 Entered 04/15/20 02:48:03      Main Document
                                       Pg 21 of 59



                                               )
In re:                                         )   Chapter 11
                                               )
RIB LAKE CELLULAR FOR                          )   Case No. 20-22565 (RDD)
WISCONSIN RSA #3, INC.                         )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
RIB LAKE TELECOM, INC.                         )   Case No. 20-22568 (RDD)
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
SNET AMERICA, INC.                             )   Case No. 20-22578 (RDD)
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
TCI TECHNOLOGY & EQUIPMENT LLC                 )   Case No. 20-22575 (RDD)
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
THE SOUTHERN NEW ENGLAND                       )   Case No. 20-22576 (RDD)
TELEPHONE COMPANY                              )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )




                                          21
     20-22506-rdd         Doc 2       Filed 04/15/20 Entered 04/15/20 02:48:03                         Main Document
                                                   Pg 22 of 59



                                                                    )
    In re:                                                          ) Chapter 11
                                                                    )
    TOTAL COMMUNICATIONS, INC.                                      ) Case No. 20-22577 (RDD)
                                                                    )
                               Debtor.                              )
                                                                    )
    Tax I.D. No. XX-XXXXXXX                                         )

                       DEBTORS’ MOTION FOR ENTRY
      OF AN ORDER DIRECTING JOINT ADMINISTRATION OF CHAPTER 11 CASES

              The above-captioned debtors and debtors in possession (collectively, the “Debtors”)

    respectfully state the following in support of this motion (this “Motion”):

                                                     Relief Requested

              1.     The Debtors seek entry of an order, substantially in the form attached hereto as

    Exhibit A (the “Order”) directing procedural consolidation and joint administration of these

    chapter 11 cases. Specifically, the Debtors request that the United States Bankruptcy Court for

    the Southern District of New York (the “Court”) maintain one file and one docket for all of the

    jointly administered cases under the case of Frontier Communications Corporation, and that the

    cases be administered under a consolidated caption, as follows:

    UNITED STATES BANKRUPTCY COURT
    SOUTHERN DISTRICT OF NEW YORK

                                                                    )
     In re:                                                         )   Chapter 11
                                                                    )
     FRONTIER COMMUNICATIONS                                        )   Case No. 20-22476 (RDD)
     CORPORATION, et al.,1                                          )
                                                                    )
                                          Debtors.                  )   (Jointly Administered)
                                                                    )
1
     The last four digits of Debtor Frontier Communications Corporation’s tax identification number are 9596. Due to
     the large number of debtor entities in these chapter 11 cases, for which joint administration has been granted, a
     complete list of the debtor entities and the last four digits of their federal tax identification numbers are not provided
     herein. A complete list of such information may be obtained on the website of the Debtors’ proposed claims and
     noticing agent at https://cases.primeclerk.com/ftr. The location of the Debtors’ service address for purposes of these
     chapter 11 cases is: 50 Main Street, Suite 1000, White Plains, New York 10606.



                                                               22
 20-22506-rdd      Doc 2    Filed 04/15/20 Entered 04/15/20 02:48:03             Main Document
                                         Pg 23 of 59



       2.      The Debtors further request that the Court order that the foregoing caption satisfies

the requirements set forth in section 342(c)(1) of chapter 11 of title 11 of the United States Code,

11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”).

       3.      The Debtors also request that a docket entry, substantially similar to the following,

be entered on the docket of each of the Debtors’ cases other than the case of Frontier

Communications Corporation (“Frontier”):

               An order has been entered in accordance with rule 1015(b) of the
               Federal Rules of Bankruptcy Procedure directing the joint
               administration of the chapter 11 cases of: Phone Trends, Inc.,
               No. 20-22475 (RDD); Frontier Communications Corporation,
               No. 20-22476 (RDD); Citizens Capital Ventures Corp., No. 20-
               22477 (RDD); Citizens Directory Services Company L.L.C.,
               No. 20-22478 (RDD); Citizens Louisiana Accounting Company,
               No. 20-22479 (RDD); Citizens Newcom Company, No. 20-22480
               (RDD); Citizens Newtel, LLC, No. 20-22486 (RDD); Citizens
               Pennsylvania Company LLC, No. 20-22493 (RDD); Citizens SERP
               Administration Company, No. 20-22497 (RDD); Citizens Telecom
               Services Company L.L.C., No. 20-22501 (RDD); Citizens
               Telecommunications Company of California Inc., No. 20-22508
               (RDD); Citizens Telecommunications Company of Idaho, No. 20-
               22510 (RDD); Citizens Telecommunications Company of Illinois,
               No. 20-22514 (RDD); Citizens Telecommunications Company of
               Minnesota,       LLC,    No. 20-22519          (RDD);     Citizens
               Telecommunications Company of Montana, No. 20-22523 (RDD);
               Citizens Telecommunications Company of Nebraska, No. 20-22528
               (RDD); Citizens Telecommunications Company of Nebraska LLC,
               No. 20-22532 (RDD); Citizens Telecommunications Company of
               Nevada, No. 20-22539 (RDD); Citizens Telecommunications
               Company of New York, Inc., No. 20-22544 (RDD); Citizens
               Telecommunications Company of Oregon, No. 20-22547 (RDD);
               Citizens Telecommunications Company of Tennessee L.L.C.,
               No. 20-22553 (RDD); Citizens Telecommunications Company of
               the White Mountains, Inc., No. 20-22481 (RDD); Citizens
               Telecommunications Company of Utah, No. 20-22487 (RDD);
               Citizens Telecommunications Company of West Virginia, No. 20-
               22492 (RDD); Citizens Utilities Capital L.P., No. 20-22496 (RDD);
               Citizens Utilities Rural Company, Inc., No. 20-22502 (RDD);
               Commonwealth Communication, LLC, No. 20-22504 (RDD);
               Commonwealth Telephone Company LLC, No. 20-22512 (RDD);
               Commonwealth Telephone Enterprises LLC, No. 20-22516 (RDD);



                                                23
20-22506-rdd   Doc 2   Filed 04/15/20 Entered 04/15/20 02:48:03        Main Document
                                    Pg 24 of 59



           Commonwealth Telephone Management Services, Inc., No. 20-
           22521 (RDD); CTE Holdings, Inc., No. 20-22526 (RDD); CTE
           Services, Inc., No. 20-22531 (RDD); CTE Telecom, LLC, No. 20-
           22536 (RDD); CTSI, LLC, No. 20-22541 (RDD); CU Capital LLC,
           No. 20-22546 (RDD); CU Wireless Company LLC, No. 20-22552
           (RDD); Electric Lightwave NY, LLC, No. 20-22557 (RDD); Evans
           Telephone Holdings, Inc., No. 20-22562 (RDD); Fairmount
           Cellular LLC, No. 20-22566 (RDD); Frontier ABC LLC, No. 20-
           22570 (RDD); Frontier California Inc., No. 20-22573 (RDD);
           Frontier Communications - Midland, Inc., No. 20-22574 (RDD);
           Frontier Communications - Prairie, Inc., No. 20-22569 (RDD);
           Frontier Communications - Schuyler, Inc., No. 20-22483 (RDD);
           Frontier Communications Corporate Services Inc., No. 20-22488
           (RDD); Frontier Communications ILEC Holdings LLC, No. 20-
           22495 (RDD); Frontier Communications Northwest Inc., No. 20-
           22500 (RDD); Frontier Communications of America, Inc., No. 20-
           22506 (RDD); Frontier Communications of Ausable Valley, Inc.,
           No. 20-22511 (RDD); Frontier Communications of Breezewood,
           LLC, No. 20-22517 (RDD); Frontier Communications of Canton,
           LLC, No. 20-22520 (RDD); Frontier Communications of Delaware,
           Inc., No. 20-22525 (RDD); Frontier Communications of Depue,
           Inc., No. 20-22529 (RDD); Frontier Communications of Georgia
           LLC, No. 20-22534 (RDD); Frontier Communications of Illinois,
           Inc., No. 20-22538 (RDD); Frontier Communications of Indiana,
           LLC, No. 20-22543 (RDD); Frontier Communications of Iowa,
           LLC, No. 20-22545 (RDD); Frontier Communications of Lakeside,
           Inc., No. 20-22550 (RDD); Frontier Communications of Lakewood,
           LLC, No. 20-22554 (RDD); Frontier Communications of Michigan,
           Inc., No. 20-22558 (RDD); Frontier Communications of Minnesota,
           Inc., No. 20-22561 (RDD); Frontier Communications of Mississippi
           LLC, No. 20-22564 (RDD); Frontier Communications of Mt.
           Pulaski, Inc., No. 20-22567 (RDD); Frontier Communications of
           New York, Inc., No. 20-22571 (RDD); Frontier Communications of
           Orion, Inc., No. 20-22572 (RDD); Frontier Communications of
           Oswayo      River     LLC,    No. 20-22482    (RDD);    Frontier
           Communications of Pennsylvania, LLC, No. 20-22485 (RDD);
           Frontier Communications of Rochester, Inc., No. 20-22489 (RDD);
           Frontier Communications of Seneca-Gorham, Inc., No. 20-22491
           (RDD); Frontier Communications of Sylvan Lake, Inc., No. 20-
           22494 (RDD); Frontier Communications of the Carolinas LLC,
           No. 20-22498 (RDD); Frontier Communications of the South, LLC,
           No. 20-22503 (RDD); Frontier Communications of the Southwest
           Inc., No. 20-22505 (RDD); Frontier Communications of
           Thorntown, LLC, No. 20-22509 (RDD); Frontier Communications
           of Virginia, Inc., No. 20-22513 (RDD); Frontier Communications
           of Wisconsin LLC, No. 20-22518 (RDD); Frontier Communications



                                         24
 20-22506-rdd      Doc 2     Filed 04/15/20 Entered 04/15/20 02:48:03            Main Document
                                          Pg 25 of 59



               Online and Long Distance Inc., No. 20-22522 (RDD); Frontier
               Communications Services Inc., No. 20-22527 (RDD); Frontier
               Directory Services Company, LLC, No. 20-22533 (RDD); Frontier
               Florida LLC, No. 20-22537 (RDD); Frontier Infoservices Inc.,
               No. 20-22540 (RDD); Frontier Midstates Inc., No. 20-22549
               (RDD); Frontier Mobile LLC, No. 20-22551 (RDD); Frontier North
               Inc., No. 20-22556 (RDD); Frontier Security Company, No. 20-
               22560 (RDD); Frontier Services Corp., No. 20-22563 (RDD);
               Frontier Southwest Incorporated, No. 20-22484 (RDD); Frontier
               Subsidiary Telco LLC, No. 20-22490 (RDD); Frontier Techserv,
               Inc., No. 20-22499 (RDD); Frontier Telephone of Rochester, Inc.,
               No. 20-22507 (RDD); Frontier Video Services Inc., No. 20-22515
               (RDD); Frontier West Virginia Inc., No. 20-22524 (RDD); GVN
               Services, No. 20-22530 (RDD); N C C Systems, Inc., No. 20-22535
               (RDD); Navajo Communications Co., Inc., No. 20-22542 (RDD);
               Newco West Holdings LLC, No. 20-22548 (RDD); Ogden
               Telephone Company, No. 20-22555 (RDD); Rhinelander
               Telecommunications, LLC, No. 20-22559 (RDD); Rib Lake
               Cellular for Wisconsin RSA #3, Inc., No. 20-22565 (RDD); Rib
               Lake Telecom, Inc., No. 20-22568 (RDD); SNET America, Inc.,
               No. 20-22578 (RDD); TCI Technology & Equipment LLC, No. 20-
               22575 (RDD); The Southern New England Telephone Company,
               No. 20-22576 (RDD); Total Communications, Inc., No. 20-22577
               (RDD). All further pleadings and other papers shall be filed in
               and all further docket entries shall be made in
               Case No. 20-22476 (RDD).

       4.      The Debtors also seek authority to file their monthly operating reports required by

the Operating Guidelines and Reporting Requirements for Debtors in Possession and Trustees,

issued by the United States Trustee for the Southern District of New York (the “U.S. Trustee”), by

consolidating the information required for each Debtor in one report that tracks and breaks out all

of the specific information (e.g., receipts, disbursements, etc.) on a debtor-by-debtor basis in each

monthly operating report.

                                     Jurisdiction and Venue

       5.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334

and the Amended Standing Order of Reference from the United States District Court for the

Southern District of New York, dated February 1, 2012. The Debtors confirm their consent,



                                                 25
 20-22506-rdd       Doc 2     Filed 04/15/20 Entered 04/15/20 02:48:03            Main Document
                                           Pg 26 of 59



pursuant to rule 7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to

the entry of a final order by the Court in connection with this Motion to the extent that it is later

determined that the Court, absent consent of the parties, cannot enter final orders or judgments in

connection herewith consistent with Article III of the United States Constitution.

       6.        Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       7.        The bases for the relief requested herein are section 105(a) of the Bankruptcy Code,

Bankruptcy Rule 1015(b), and rule 9013-1(a) of the Local Bankruptcy Rules for the Southern

District of New York (the “Local Rules”).

                                            Background

       8.        Frontier Communications Corporation (“Frontier”) is a publicly held provider of

telecommunications services and the fourth largest Incumbent Local Exchange Carrier in the

United States, offering a broad portfolio of communications services for 4.1 million consumer,

commercial, and wholesale customers. Through a series of acquisitions culminating with the 2016

purchase of Verizon Communications Inc.’s broadband and landline services in the states of

California, Texas, and Florida (the “CTF Transaction”), the Debtors transformed in scale from a

provider of services in mainly rural areas into one of the largest telecommunications businesses in

the United States, with 2019 revenue of approximately $8.1 billion.

       9.        In the years since the completion of the CTF Transaction, the Debtors have faced

industry headwinds stemming from fierce competition in the telecommunications sector and

changing consumer preferences. Moreover, shifting technology has redefined what infrastructure

telecommunications companies need to excel in the industry, most notably an industry overhaul

from broadband networks relying on copper cables to those relying on optical fiber. These

conditions have rendered the Debtors’ approximately $17.5 billion in outstanding funded debt

unsustainable.


                                                  26
    20-22506-rdd        Doc 2      Filed 04/15/20 Entered 04/15/20 02:48:03                     Main Document
                                                Pg 27 of 59



          10.      Rather than execute a liability management transaction that would at best delay

maturities without addressing their capital structure in a comprehensive manner, the Debtors have

negotiated with their key stakeholders. After extensive, arm’s-length negotiations that played out

over several months, the Debtors executed the Restructuring Support Agreement with certain

holders of unsecured notes (the “Noteholder Groups”), which puts the Debtors on a path to file a

plan of reorganization during the course of these chapter 11 cases that would maximize stakeholder

recoveries, allow operational continuity, and ensure a viable enterprise upon emergence.

          11.      On April 14, 2020 (the “Petition Date”), each of the Debtors filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code. A detailed description surrounding

the facts and circumstances of these chapter 11 cases is set forth in the Declaration of Carlin

Adrianopoli, Executive Vice President of Strategic Planning, in Support of Chapter 11 Petitions

and First Day Motions (the “First Day Declaration”), filed contemporaneously with this Motion.1

          12.      The Debtors continue to operate their businesses and manage their property as

debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. Concurrent

with the filing of this Motion, the Debtors filed a motion requesting procedural consolidation and

joint administration of these chapter 11 cases pursuant to Bankruptcy Rule 1015(b). No request

for the appointment of a trustee or examiner has been made in these chapter 11 cases, and no

committees have been appointed or designated.

                                                  Basis for Relief

          13.      Bankruptcy Rule 1015(b) provides, in pertinent part, that “[i]f . . . two or more

petitions are pending in the same court by or against . . . a debtor and an affiliate, the court may

order a joint administration of the estates.” Fed. R. Bankr. P. 1015. The Debtors are a group of


1
      Capitalized terms not defined herein shall have the meanings ascribed to such terms in the First Day Declaration.



                                                          27
    20-22506-rdd       Doc 2      Filed 04/15/20 Entered 04/15/20 02:48:03                     Main Document
                                               Pg 28 of 59



“affiliates” as that term is defined in section 101(2) of the Bankruptcy Code. Accordingly, the

Bankruptcy Code and Bankruptcy Rules authorize the Court to grant the relief requested herein.

          14.      Section 105(a) of the Bankruptcy Code provides the Court with the power to grant

the relief requested herein by permitting the Court to “issue any order, process, or judgment that

is necessary or appropriate to carry out the provisions of the [Bankruptcy Code].”

11 U.S.C. § 105(a).

          15.      Joint administration is generally non-controversial, and courts in this jurisdiction

routinely order joint administration in cases with multiple, related debtors. See, e.g., In re Deluxe

Entertainment Services Group, Inc., No. 19-23774 (RDD) (Bankr. S.D.N.Y. Oct. 9, 2019)

(ordering joint administration of the debtors’ cases); In re Barneys New York, Inc., No. 19-36300

(CGM) (Bankr. S.D.N.Y. Aug. 7, 2019) (same); In re Hollander Sleep Products, LLC,

No. 19-11608 (MEW) (Bankr. S.D.N.Y. May 22, 2019) (same); In re Sungard Availability

Services Capital, Inc., No. 19-22915 (RDD) (Bankr. S.D.N.Y. May 2, 2019) (same);

In re Windstream Holdings, Inc., No. 19-22312 (RDD) (Bankr. S.D.N.Y. Feb. 28, 2019) (same).2

          16.      Given the integrated nature of the Debtors’ operations, joint administration of these

chapter 11 cases will provide significant administrative convenience without harming the

substantive rights of any party-in-interest. Many of the motions, hearings, and orders in these

chapter 11 cases will affect each Debtor entity.                   The entry of the Order directing joint

administration of these chapter 11 cases will reduce fees and costs by avoiding duplicative filings

and objections. Joint administration also will allow the U.S. Trustee and all parties-in-interest to

monitor these chapter 11 cases with greater ease and efficiency.



2
      Because of the voluminous nature of the orders cited herein, such orders have not been attached to this Motion.
      Copies of these orders are available upon request to the Debtors’ proposed counsel.



                                                         28
 20-22506-rdd          Doc 2   Filed 04/15/20 Entered 04/15/20 02:48:03            Main Document
                                            Pg 29 of 59



        17.     Moreover, joint administration will not adversely affect the Debtors’ respective

constituencies because this Motion seeks only administrative, not substantive, consolidation of the

Debtors’ estates.       Parties-in-interest will not be harmed by the relief requested; instead,

parties-in-interest will benefit from the cost reductions associated with the joint administration of

these chapter 11 cases. Accordingly, the Debtors submit that the joint administration of these

chapter 11 cases is in the best interests of their estates, their creditors, and all other

parties-in-interest.

                                          Motion Practice

        18.     This Motion includes citations to the applicable rules and statutory authorities upon

which the relief requested herein is predicated and a discussion of their application to this Motion.

Accordingly, the Debtors submit that this Motion satisfies Local Rule 9013-1(a).

                                               Notice

        19.     The Debtors will provide notice of this Motion to the following parties and/or their

respective counsel, as applicable: (a) the U.S. Trustee; (b) the holders of the fifty largest unsecured

claims against the Debtors (on a consolidated basis); (c) the agent under the proposed postpetition

debtor in possession financing facility; (d) the administrative agents and indenture trustees under

the Debtors’ prepetition credit agreement and note indentures; (e) Akin Gump Strauss Hauer &

Feld LLP and Milbank LLP, counsel to the Noteholder Groups; (f) the Pension Benefit Guaranty

Corporation; (g) the United States Attorney’s Office for the Southern District of New York; (h)

the Internal Revenue Service; (i) the United States Securities and Exchange Commission; (j) the

attorneys general in the states where the Debtors conduct their business operations; (k) the Federal

Communications Commission; and (l) any party that has requested notice pursuant to Bankruptcy

Rule 2002. The Debtors submit that, in light of the nature of the relief requested, no other or

further notice need be given.


                                                  29
 20-22506-rdd     Doc 2    Filed 04/15/20 Entered 04/15/20 02:48:03           Main Document
                                        Pg 30 of 59



                                       No Prior Request

       20.     No prior request for the relief sought in this Motion has been made to this or any

other court.



                          [Remainder of page intentionally left blank.]




                                               30
20-22506-rdd     Doc 2    Filed 04/15/20 Entered 04/15/20 02:48:03          Main Document
                                       Pg 31 of 59



       WHEREFORE, the Debtors respectfully request that the Court enter the Order granting the

relief requested herein and such other relief as the Court deems appropriate under the

circumstances.

Dated: April 15, 2020              /s/ Stephen E. Hessler
New York, New York                 Stephen E. Hessler, P.C.
                                   Mark McKane, P.C. (pro hac vice pending)
                                   Patrick Venter
                                   KIRKLAND & ELLIS LLP
                                   KIRKLAND & ELLIS INTERNATIONAL LLP
                                   601 Lexington Avenue
                                   New York, New York 10022
                                   Telephone:     (212) 446-4800
                                   Facsimile:     (212) 446-4900
                                   - and -
                                   Chad J. Husnick, P.C.
                                   Benjamin M. Rhode (pro hac vice pending)
                                   KIRKLAND & ELLIS LLP
                                   KIRKLAND & ELLIS INTERNATIONAL LLP
                                   300 North LaSalle Street
                                   Chicago, Illinois 60654
                                   Telephone:     (312) 862-2000
                                   Facsimile:     (312) 862-2200

                                   Proposed Counsel to the Debtors and Debtors in Possession
20-22506-rdd   Doc 2   Filed 04/15/20 Entered 04/15/20 02:48:03   Main Document
                                    Pg 32 of 59



                                   Exhibit A

                                Proposed Order
20-22506-rdd   Doc 2      Filed 04/15/20 Entered 04/15/20 02:48:03   Main Document
                                       Pg 33 of 59




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                            )
In re:                                      )   Chapter 11
                                            )
PHONE TRENDS, INC.,                         )   Case No. 20-22475 (RDD)
                                            )
                    Debtor.                 )
                                            )
Tax I.D. No. XX-XXXXXXX                     )
                                            )
In re:                                      )   Chapter 11
                                            )
FRONTIER COMMUNICATIONS                     )   Case No. 20-22476 (RDD)
CORPORATION,                                )
                                            )
                    Debtor.                 )
                                            )
Tax I.D. No. XX-XXXXXXX                     )
                                            )
In re:                                      )   Chapter 11
                                            )
CITIZENS CAPITAL VENTURES CORP.,            )   Case No. 20-22477 (RDD)
                                            )
                    Debtor.                 )
                                            )
Tax I.D. No. XX-XXXXXXX                     )
20-22506-rdd   Doc 2      Filed 04/15/20 Entered 04/15/20 02:48:03     Main Document
                                       Pg 34 of 59



                                              )
In re:                                        )   Chapter 11
                                              )
CITIZENS DIRECTORY SERVICES                   )   Case No. 20-22478 (RDD)
COMPANY L.L.C.,                               )
                                              )
                    Debtor.                   )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   Chapter 11
                                              )
CITIZENS LOUISIANA ACCOUNTING                 )   Case No. 20-22479 (RDD)
COMPANY,                                      )
                                              )
                    Debtor.                   )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   Chapter 11
                                              )
CITIZENS NEWCOM COMPANY,                      )   Case No. 20-22480 (RDD)
                                              )
                    Debtor.                   )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   Chapter 11
                                              )
CITIZENS NEWTEL, LLC,                         )   Case No. 20-22486 (RDD)
                                              )
                    Debtor.                   )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   Chapter 11
                                              )
CITIZENS PENNSYLVANIA COMPANY                 )   Case No. 20-22493 (RDD)
LLC,                                          )
                                              )
                    Debtor.                   )
                                              )
Tax I.D. No. XX-XXXXXXX                       )




                                          2
20-22506-rdd   Doc 2      Filed 04/15/20 Entered 04/15/20 02:48:03     Main Document
                                       Pg 35 of 59



                                              )
In re:                                        )   Chapter 11
                                              )
CITIZENS SERP ADMINISTRATION                  )   Case No. 20-22497 (RDD)
COMPANY,                                      )
                                              )
                    Debtor.                   )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   Chapter 11
                                              )
CITIZENS TELECOM SERVICES                     )   Case No. 20-22501 (RDD)
COMPANY L.L.C.,                               )
                                              )
                    Debtor.                   )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   Chapter 11
                                              )
CITIZENS TELECOMMUNICATIONS                   )   Case No. 20-22508 (RDD)
COMPANY OF CALIFORNIA INC.,                   )
                                              )
                    Debtor.                   )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   Chapter 11
                                              )
CITIZENS TELECOMMUNICATIONS                   )   Case No. 20-22510 (RDD)
COMPANY OF IDAHO,                             )
                                              )
                    Debtor.                   )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   Chapter 11
                                              )
CITIZENS TELECOMMUNICATIONS                   )   Case No. 20-22514 (RDD)
COMPANY OF ILLINOIS,                          )
                                              )
                    Debtor.                   )
                                              )
Tax I.D. No. XX-XXXXXXX                       )



                                          3
 20-22506-rdd    Doc 2    Filed 04/15/20 Entered 04/15/20 02:48:03     Main Document
                                       Pg 36 of 59



                                              )
In re:                                        )   Chapter 11
                                              )
CITIZENS TELECOMMUNICATIONS                   )   Case No. 20-22519 (RDD)
COMPANY OF MINNESOTA, LLC,                    )
                                              )
                    Debtor.                   )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   Chapter 11
                                              )
CITIZENS TELECOMMUNICATIONS                   )   Case No. 20-22523 (RDD)
COMPANY OF MONTANA,                           )
                                              )
                    Debtor.                   )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   Chapter 11
                                              )
CITIZENS TELECOMMUNICATIONS                   )   Case No. 20-22528 (RDD)
COMPANY OF NEBRASKA,                          )
                                              )
                     Debtor.                  )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   Chapter 11
                                              )
CITIZENS TELECOMMUNICATIONS                   )   Case No. 20-22532 (RDD)
COMPANY OF NEBRASKA LLC,                      )
                                              )
                    Debtor.                   )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   Chapter 11
                                              )
CITIZENS TELECOMMUNICATIONS OF                )   Case No. 20-22539 (RDD)
NEVADA,                                       )
                                              )
                     Debtor.                  )
Tax I.D. No. XX-XXXXXXX                       )




                                          4
20-22506-rdd    Doc 2     Filed 04/15/20 Entered 04/15/20 02:48:03     Main Document
                                       Pg 37 of 59



                                              )
In re:                                        )   Chapter 11
                                              )
CITIZENS TELECOMMUNICATIONS                   )   Case No. 20-22544 (RDD)
COMPANY OF NEW YORK, INC.,                    )
                                              )
                    Debtor.                   )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   Chapter 11
                                              )
CITIZENS TELECOMMUNICATIONS                   )   Case No. 20-22547 (RDD)
COMPANY OF OREGON,                            )
                                              )
                    Debtor.                   )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   Chapter 11
                                              )
CITIZENS TELECOMMUNICATIONS                   )   Case No. 20-22553 (RDD)
COMPANY OF TENNESSEE L.L.C.,                  )
                                              )
                    Debtor.                   )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   Chapter 11
                                              )
CITIZENS TELECOMMUNICATIONS                   )   Case No. 20-22481 (RDD)
COMPANY OF THE WHITE MOUNTAINS,               )
INC.,                                         )
                Debtor.                       )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   Chapter 11
                                              )
CITIZENS TELECOMMUNICATIONS                   )   Case No. 20-22487 (RDD)
COMPANY OF UTAH,                              )
                                              )
                    Debtor.                   )
                                              )
Tax I.D. No. XX-XXXXXXX                       )



                                          5
20-22506-rdd    Doc 2     Filed 04/15/20 Entered 04/15/20 02:48:03     Main Document
                                       Pg 38 of 59



                                              )
In re:                                        )   Chapter 11
                                              )
CITIZENS TELECOMMUNICATIONS                   )   Case No. 20-22492 (RDD)
COMPANY OF WEST VIRGINIA,                     )
                                              )
                    Debtor.                   )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   Chapter 11
                                              )
CITIZENS UTILITIES CAPITAL L.P.,              )   Case No. 20-22496 (RDD)
                                              )
                    Debtor.                   )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   Chapter 11
                                              )
CITIZENS UTILITIES RURAL COMPANY,             )   Case No. 20-22502 (RDD)
INC.,                                         )
                                              )
                    Debtor.                   )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   Chapter 11
                                              )
COMMONWEALTH COMMUNICATION,                   )   Case No. 20-22504 (RDD)
LLC,                                          )
                                              )
                    Debtor.                   )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   Chapter 11
                                              )
COMMONWEALTH TELEPHONE                        )   Case No. 20-22512 (RDD)
COMPANY LLC,                                  )
                                              )
                    Debtor.                   )
                                              )
Tax I.D. No. XX-XXXXXXX                       )




                                          6
20-22506-rdd    Doc 2     Filed 04/15/20 Entered 04/15/20 02:48:03     Main Document
                                       Pg 39 of 59



                                              )
In re:                                        )   Chapter 11
                                              )
COMMONWEALTH TELEPHONE                        )   Case No. 20-22516 (RDD)
ENTERPRISES LLC,                              )
                                              )
                    Debtor.                   )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   Chapter 11
                                              )
COMMONWEALTH TELEPHONE                        )   Case No. 20-22521 (RDD)
MANAGEMENT SERVICES, INC.,                    )
                                              )
                    Debtor.                   )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   Chapter 11
                                              )
CTE HOLDINGS, INC.,                           )   Case No. 20-22526 (RDD)
                                              )
                    Debtor.                   )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   Chapter 11
                                              )
CTE SERVICES, INC.,                           )   Case No. 20-22531 (RDD)
                                              )
                    Debtor.                   )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   Chapter 11
                                              )
CTE TELECOM, LLC,                             )   Case No. 20-22536 (RDD)
                                              )
                    Debtor.                   )
                                              )
Tax I.D. No. XX-XXXXXXX                       )




                                          7
20-22506-rdd    Doc 2     Filed 04/15/20 Entered 04/15/20 02:48:03     Main Document
                                       Pg 40 of 59



                                              )
In re:                                        )   Chapter 11
                                              )
CTSI, LLC,                                    )   Case No. 20-22541 (RDD)
                                              )
                    Debtor.                   )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   Chapter 11
                                              )
CU CAPITAL LLC,                               )   Case No. 20-22546 (RDD)
                                              )
                    Debtor.                   )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   Chapter 11
                                              )
CU WIRELESS COMPANY LLC,                      )   Case No. 20-22552 (RDD)
                                              )
                    Debtor.                   )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   Chapter 11
                                              )
ELECTRIC LIGHTWAVE NY, LLC,                   )   Case No. 20-22557 (RDD)
                                              )
                    Debtor.                   )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   Chapter 11
                                              )
EVANS TELEPHONE HOLDINGS, INC.,               )   Case No. 20-22562 (RDD)
                                              )
                    Debtor.                   )
                                              )
Tax I.D. No. XX-XXXXXXX                       )




                                          8
20-22506-rdd    Doc 2     Filed 04/15/20 Entered 04/15/20 02:48:03     Main Document
                                       Pg 41 of 59



                                              )
In re:                                        )   Chapter 11
                                              )
FAIRMOUNT CELLULAR LLC,                       )   Case No. 20-22566 (RDD)
                                              )
                    Debtor.                   )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   Chapter 11
                                              )
FRONTIER ABC LLC,                             )   Case No. 20-22570 (RDD)
                                              )
                    Debtor.                   )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   Chapter 11
                                              )
FRONTIER CALIFORNIA INC.,                     )   Case No. 20-22573 (RDD)
                                              )
                    Debtor.                   )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   Chapter 11
                                              )
FRONTIER COMMUNICATIONS                       )   Case No. 20-22574 (RDD)
- MIDLAND, INC.,                              )
                                              )
                    Debtor.                   )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   Chapter 11
                                              )
FRONTIER COMMUNICATIONS                       )   Case No. 20-22569 (RDD)
- PRAIRIE, INC.,                              )
                 Debtor.                      )
                                              )
Tax I.D. No. XX-XXXXXXX                       )




                                          9
20-22506-rdd    Doc 2     Filed 04/15/20 Entered 04/15/20 02:48:03      Main Document
                                       Pg 42 of 59



                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER COMMUNICATIONS                        )   Case No. 20-22483 (RDD)
- SCHUYLER, INC.,                              )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER COMMUNICATIONS                        )   Case No. 20-22488 (RDD)
CORPORATE SERVICES INC.,                       )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER COMMUNICATIONS ILEC                   )   Case No. 20-22495 (RDD)
HOLDINGS LLC,                                  )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER COMMUNICATIONS                        )   Case No. 20-22500 (RDD)
NORTHWEST INC.,                                )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER COMMUNICATIONS OF                     )   Case No. 20-22506 (RDD)
AMERICA, INC.,                                 )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )



                                          10
20-22506-rdd    Doc 2     Filed 04/15/20 Entered 04/15/20 02:48:03      Main Document
                                       Pg 43 of 59



                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER COMMUNICATIONS OF                     )   Case No. 20-22511 (RDD)
AUSABLE VALLEY, INC.,                          )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER COMMUNICATIONS                        )   Case No. 20-22517 (RDD)
OF BREEZEWOOD, LLC,                            )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER COMMUNICATIONS                        )   Case No. 20-22520 (RDD)
OF CANTON, LLC,                                )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER COMMUNICATIONS                        )   Case No. 20-22525 (RDD)
OF DELAWARE, INC.,                             )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER COMMUNICATIONS                        )   Case No. 20-22529 (RDD)
OF DEPUE, INC.,                                )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )



                                          11
20-22506-rdd    Doc 2     Filed 04/15/20 Entered 04/15/20 02:48:03      Main Document
                                       Pg 44 of 59



                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER COMMUNICATIONS                        )   Case No. 20-22534 (RDD)
OF GEORGIA LLC,                                )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER COMMUNICATIONS                        )   Case No. 20-22538 (RDD)
OF ILLINOIS, INC.,                             )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER COMMUNICATIONS                        )   Case No. 20-22543 (RDD)
OF INDIANA, LLC,                               )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER COMMUNICATIONS                        )   Case No. 20-22545 (RDD)
OF IOWA, LLC,                                  )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER COMMUNICATIONS                        )   Case No. 20-22550 (RDD)
OF LAKESIDE, INC.,                             )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )



                                          12
20-22506-rdd    Doc 2     Filed 04/15/20 Entered 04/15/20 02:48:03      Main Document
                                       Pg 45 of 59



                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER COMMUNICATIONS                        )   Case No. 20-22554 (RDD)
OF LAKEWOOD, LLC,                              )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER COMMUNICATIONS                        )   Case No. 20-22558 (RDD)
OF MICHIGAN, INC.,                             )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER COMMUNICATIONS                        )   Case No. 20-22561 (RDD)
OF MINNESOTA, INC.,                            )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER COMMUNICATIONS                        )   Case No. 20-22564 (RDD)
OF MISSISSIPPI LLC,                            )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER COMMUNICATIONS                        )   Case No. 20-22567 (RDD)
OF MT. PULASKI, INC.,                          )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )



                                          13
20-22506-rdd    Doc 2     Filed 04/15/20 Entered 04/15/20 02:48:03      Main Document
                                       Pg 46 of 59



                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER COMMUNICATIONS                        )   Case No. 20-22571 (RDD)
OF NEW YORK, INC.,                             )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER COMMUNICATIONS                        )   Case No. 20-22572 (RDD)
OF ORION, INC.,                                )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER COMMUNICATIONS OF                     )   Case No. 20-22482 (RDD)
OSWAYO RIVER LLC,                              )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER COMMUNICATIONS OF                     )   Case No. 20-22485 (RDD)
PENNSYLVANIA, LLC,                             )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER COMMUNICATIONS                        )   Case No. 20-22489 (RDD)
OF ROCHESTER, INC.,                            )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )



                                          14
20-22506-rdd    Doc 2     Filed 04/15/20 Entered 04/15/20 02:48:03      Main Document
                                       Pg 47 of 59



                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER COMMUNICATIONS                        )   Case No. 20-22491 (RDD)
OF SENECA-GORHAM, INC.,                        )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER COMMUNICATIONS                        )   Case No. 20-22494 (RDD)
OF SYLVAN LAKE, INC.,                          )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER COMMUNICATIONS                        )   Case No. 20-22498 (RDD)
OF THE CAROLINAS LLC,                          )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER COMMUNICATIONS                        )   Case No. 20-22503 (RDD)
OF THE SOUTH, LLC,                             )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER COMMUNICATIONS                        )   Case No. 20-22505 (RDD)
OF THE SOUTHWEST INC.,                         )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )



                                          15
20-22506-rdd    Doc 2     Filed 04/15/20 Entered 04/15/20 02:48:03      Main Document
                                       Pg 48 of 59



                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER COMMUNICATIONS                        )   Case No. 20-22509 (RDD)
OF THORNTOWN, LLC,                             )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER COMMUNICATIONS                        )   Case No. 20-22513 (RDD)
OF VIRGINIA, INC.,                             )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER COMMUNICATIONS                        )   Case No. 20-22518 (RDD)
OF WISCONSIN LLC,                              )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER COMMUNICATIONS                        )   Case No. 20-22522 (RDD)
ONLINE AND LONG DISTANCE INC.,                 )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER COMMUNICATIONS                        )   Case No. 20-22527 (RDD)
SERVICES INC.,                                 )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )



                                          16
20-22506-rdd    Doc 2     Filed 04/15/20 Entered 04/15/20 02:48:03      Main Document
                                       Pg 49 of 59



                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER DIRECTORY SERVICES                    )   Case No. 20-22533 (RDD)
COMPANY, LLC,                                  )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER FLORIDA LLC,                          )   Case No. 20-22537 (RDD)
                                               )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER INFOSERVICES INC.,                    )   Case No. 20-22540 (RDD)
                                               )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER MIDSTATES INC.,                       )   Case No. 20-22549 (RDD)
                                               )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER MOBILE LLC,                           )   Case No. 20-22551 (RDD)
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )




                                          17
20-22506-rdd    Doc 2     Filed 04/15/20 Entered 04/15/20 02:48:03      Main Document
                                       Pg 50 of 59



                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER NORTH INC.,                           )   Case No. 20-22556 (RDD)
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER SECURITY COMPANY,                     )   Case No. 20-22560 (RDD)
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER SERVICES CORP.,                       )   Case No. 20-22563 (RDD)
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER SOUTHWEST                             )   Case No. 20-22484 (RDD)
INCORPORATED,                                  )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER SUBSIDIARY TELCO LLC,                 )   Case No. 20-22490 (RDD)
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )




                                          18
20-22506-rdd    Doc 2     Filed 04/15/20 Entered 04/15/20 02:48:03      Main Document
                                       Pg 51 of 59



                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER TECHSERV, INC.,                       )   Case No. 20-22499 (RDD)
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER TELEPHONE OF                          )   Case No. 20-22507 (RDD)
ROCHESTER, INC.,                               )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER VIDEO SERVICES INC.,                  )   Case No. 20-22515 (RDD)
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
FRONTIER WEST VIRGINIA INC.,                   )   Case No. 20-22524 (RDD)
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
GVN SERVICES,                                  )   Case No. 20-22530 (RDD)
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )




                                          19
20-22506-rdd    Doc 2     Filed 04/15/20 Entered 04/15/20 02:48:03      Main Document
                                       Pg 52 of 59



                                               )
In re:                                         )   Chapter 11
                                               )
N C C SYSTEMS, INC.,                           )   Case No. 20-22535 (RDD)
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
NAVAJO COMMUNICATIONS CO., INC.,               )   Case No. 20-22542 (RDD)
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
NEWCO WEST HOLDINGS LLC                        )   Case No. 20-22548 (RDD)
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
OGDEN TELEPHONE COMPANY                        )   Case No. 20-22555 (RDD)
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
RHINELANDER                                    )   Case No. 20-22559 (RDD)
TELECOMMUNICATIONS, LLC                        )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )




                                          20
20-22506-rdd    Doc 2     Filed 04/15/20 Entered 04/15/20 02:48:03      Main Document
                                       Pg 53 of 59



                                               )
In re:                                         )   Chapter 11
                                               )
RIB LAKE CELLULAR FOR                          )   Case No. 20-22565 (RDD)
WISCONSIN RSA #3, INC.                         )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
RIB LAKE TELECOM, INC.                         )   Case No. 20-22568 (RDD)
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
SNET AMERICA, INC.                             )   Case No. 20-22578 (RDD)
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
TCI TECHNOLOGY & EQUIPMENT LLC                 )   Case No. 20-22575 (RDD)
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
THE SOUTHERN NEW ENGLAND                       )   Case No. 20-22576 (RDD)
TELEPHONE COMPANY                              )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )




                                          21
    20-22506-rdd       Doc 2      Filed 04/15/20 Entered 04/15/20 02:48:03                    Main Document
                                               Pg 54 of 59



                                                              )
In re:                                                        ) Chapter 11
                                                              )
TOTAL COMMUNICATIONS, INC.                                    ) Case No. 20-22577 (RDD)
                                                              )
                            Debtor.                           )
                                                              )
Tax I.D. No. XX-XXXXXXX                                       )

         ORDER DIRECTING JOINT ADMINISTRATION OF CHAPTER 11 CASES

          Upon the motion (the “Motion”)1 of the above-captioned debtors and debtors in possession

(collectively, “the Debtors”) for entry of an order (this “Order”), directing the joint administration

of the Debtors’ chapter 11 cases for procedural purposes only, all as more fully set forth in the

Motion; and upon the First Day Declaration; and this Court having jurisdiction over this matter

pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the

United States District Court for the Southern District of New York, dated February 1, 2012; and

this Court having determined that it may enter a final order consistent with Article III of the United

States Constitution; and this Court having found that venue of this proceeding and the Motion in

this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that

this is a core proceeding pursuant to 28 U.S.C. § 157(b); and this Court having found that the

Debtors’ notice of the Motion and opportunity for a hearing on the Motion were appropriate under

the circumstances and no other notice need be provided; and this Court having reviewed the

Motion and having heard the statements in support of the relief requested therein at a hearing, if

any, before this Court (the “Hearing”); and this Court having determined that the legal and factual

bases set forth in the Motion and at the Hearing establish just cause for the relief granted herein;




1
      Capitalized terms used but not defined herein have the meanings ascribed to them in the Motion.


                                                         22
    20-22506-rdd          Doc 2       Filed 04/15/20 Entered 04/15/20 02:48:03                         Main Document
                                                   Pg 55 of 59



    and upon all of the proceedings had before this Court; and after due deliberation and sufficient

    cause appearing therefor, it is HEREBY ORDERED THAT:

              1.     The Motion is granted as set forth herein.

              2.     The above-captioned chapter 11 cases are consolidated for procedural purposes

    only and shall be jointly administered by this Court under Case No. 20-22476 (RDD).

              3.     The caption of the jointly administered cases should read as follows:

    UNITED STATES BANKRUPTCY COURT
    SOUTHERN DISTRICT OF NEW YORK

                                                                    )
     In re:                                                         )   Chapter 11
                                                                    )
     FRONTIER COMMUNICATIONS                                        )   Case No. 20-22476 (RDD)
     CORPORATION, et al.,1                                          )
                                                                    )
                                          Debtors.                  )   (Jointly Administered)
                                                                    )
1
     The last four digits of Debtor Frontier Communications Corporation’s tax identification number are 9596. Due to
     the large number of debtor entities in these chapter 11 cases, for which joint administration has been granted, a
     complete list of the debtor entities and the last four digits of their federal tax identification numbers are not provided
     herein. A complete list of such information may be obtained on the website of the Debtors’ proposed claims and
     noticing agent at https://cases.primeclerk.com/ftr. The location of the Debtors’ service address for purposes of these
     chapter 11 cases is: 50 Main Street, Suite 1000, White Plains, New York 10606.

              4.     The foregoing caption satisfies the requirements set forth in section 342(c)(1) of

    the Bankruptcy Code.

              5.     A docket entry, substantially similar to the following, shall be entered on the docket

    of each of the Debtors, other than Frontier Communications Corporation, to reflect the joint

    administration of these chapter 11 cases:

                     An order has been entered in accordance with rule 1015(b) of the
                     Federal Rules of Bankruptcy Procedure directing the joint
                     administration of the chapter 11 cases of: Phone Trends, Inc.,
                     No. 20-22475 (RDD); Frontier Communications Corporation,
                     No. 20-22476 (RDD); Citizens Capital Ventures Corp., No. 20-
                     22477 (RDD); Citizens Directory Services Company L.L.C.,
                     No. 20-22478 (RDD); Citizens Louisiana Accounting Company,

                                                               23
20-22506-rdd   Doc 2   Filed 04/15/20 Entered 04/15/20 02:48:03          Main Document
                                    Pg 56 of 59



           No. 20-22479 (RDD); Citizens Newcom Company, No. 20-22480
           (RDD); Citizens Newtel, LLC, No. 20-22486 (RDD); Citizens
           Pennsylvania Company LLC, No. 20-22493 (RDD); Citizens SERP
           Administration Company, No. 20-22497 (RDD); Citizens Telecom
           Services Company L.L.C., No. 20-22501 (RDD); Citizens
           Telecommunications Company of California Inc., No. 20-22508
           (RDD); Citizens Telecommunications Company of Idaho, No. 20-
           22510 (RDD); Citizens Telecommunications Company of Illinois,
           No. 20-22514 (RDD); Citizens Telecommunications Company of
           Minnesota,       LLC,      No. 20-22519        (RDD);     Citizens
           Telecommunications Company of Montana, No. 20-22523 (RDD);
           Citizens Telecommunications Company of Nebraska, No. 20-22528
           (RDD); Citizens Telecommunications Company of Nebraska LLC,
           No. 20-22532 (RDD); Citizens Telecommunications Company of
           Nevada, No. 20-22539 (RDD); Citizens Telecommunications
           Company of New York, Inc., No. 20-22544 (RDD); Citizens
           Telecommunications Company of Oregon, No. 20-22547 (RDD);
           Citizens Telecommunications Company of Tennessee L.L.C.,
           No. 20-22553 (RDD); Citizens Telecommunications Company of
           the White Mountains, Inc., No. 20-22481 (RDD); Citizens
           Telecommunications Company of Utah, No. 20-22487 (RDD);
           Citizens Telecommunications Company of West Virginia, No. 20-
           22492 (RDD); Citizens Utilities Capital L.P., No. 20-22496 (RDD);
           Citizens Utilities Rural Company, Inc., No. 20-22502 (RDD);
           Commonwealth Communication, LLC, No. 20-22504 (RDD);
           Commonwealth Telephone Company LLC, No. 20-22512 (RDD);
           Commonwealth Telephone Enterprises LLC, No. 20-22516 (RDD);
           Commonwealth Telephone Management Services, Inc., No. 20-
           22521 (RDD); CTE Holdings, Inc., No. 20-22526 (RDD); CTE
           Services, Inc., No. 20-22531 (RDD); CTE Telecom, LLC, No. 20-
           22536 (RDD); CTSI, LLC, No. 20-22541 (RDD); CU Capital LLC,
           No. 20-22546 (RDD); CU Wireless Company LLC, No. 20-22552
           (RDD); Electric Lightwave NY, LLC, No. 20-22557 (RDD); Evans
           Telephone Holdings, Inc., No. 20-22562 (RDD); Fairmount
           Cellular LLC, No. 20-22566 (RDD); Frontier ABC LLC, No. 20-
           22570 (RDD); Frontier California Inc., No. 20-22573 (RDD);
           Frontier Communications - Midland, Inc., No. 20-22574 (RDD);
           Frontier Communications - Prairie, Inc., No. 20-22569 (RDD);
           Frontier Communications - Schuyler, Inc., No. 20-22483 (RDD);
           Frontier Communications Corporate Services Inc., No. 20-22488
           (RDD); Frontier Communications ILEC Holdings LLC, No. 20-
           22495 (RDD); Frontier Communications Northwest Inc., No. 20-
           22500 (RDD); Frontier Communications of America, Inc., No. 20-
           22506 (RDD); Frontier Communications of Ausable Valley, Inc.,
           No. 20-22511 (RDD); Frontier Communications of Breezewood,
           LLC, No. 20-22517 (RDD); Frontier Communications of Canton,


                                          24
20-22506-rdd   Doc 2   Filed 04/15/20 Entered 04/15/20 02:48:03        Main Document
                                    Pg 57 of 59



           LLC, No. 20-22520 (RDD); Frontier Communications of Delaware,
           Inc., No. 20-22525 (RDD); Frontier Communications of Depue,
           Inc., No. 20-22529 (RDD); Frontier Communications of Georgia
           LLC, No. 20-22534 (RDD); Frontier Communications of Illinois,
           Inc., No. 20-22538 (RDD); Frontier Communications of Indiana,
           LLC, No. 20-22543 (RDD); Frontier Communications of Iowa,
           LLC, No. 20-22545 (RDD); Frontier Communications of Lakeside,
           Inc., No. 20-22550 (RDD); Frontier Communications of Lakewood,
           LLC, No. 20-22554 (RDD); Frontier Communications of Michigan,
           Inc., No. 20-22558 (RDD); Frontier Communications of Minnesota,
           Inc., No. 20-22561 (RDD); Frontier Communications of Mississippi
           LLC, No. 20-22564 (RDD); Frontier Communications of Mt.
           Pulaski, Inc., No. 20-22567 (RDD); Frontier Communications of
           New York, Inc., No. 20-22571 (RDD); Frontier Communications of
           Orion, Inc., No. 20-22572 (RDD); Frontier Communications of
           Oswayo      River    LLC,     No. 20-22482    (RDD);    Frontier
           Communications of Pennsylvania, LLC, No. 20-22485 (RDD);
           Frontier Communications of Rochester, Inc., No. 20-22489 (RDD);
           Frontier Communications of Seneca-Gorham, Inc., No. 20-22491
           (RDD); Frontier Communications of Sylvan Lake, Inc., No. 20-
           22494 (RDD); Frontier Communications of the Carolinas LLC,
           No. 20-22498 (RDD); Frontier Communications of the South, LLC,
           No. 20-22503 (RDD); Frontier Communications of the Southwest
           Inc., No. 20-22505 (RDD); Frontier Communications of
           Thorntown, LLC, No. 20-22509 (RDD); Frontier Communications
           of Virginia, Inc., No. 20-22513 (RDD); Frontier Communications
           of Wisconsin LLC, No. 20-22518 (RDD); Frontier Communications
           Online and Long Distance Inc., No. 20-22522 (RDD); Frontier
           Communications Services Inc., No. 20-22527 (RDD); Frontier
           Directory Services Company, LLC, No. 20-22533 (RDD); Frontier
           Florida LLC, No. 20-22537 (RDD); Frontier Infoservices Inc.,
           No. 20-22540 (RDD); Frontier Midstates Inc., No. 20-22549
           (RDD); Frontier Mobile LLC, No. 20-22551 (RDD); Frontier North
           Inc., No. 20-22556 (RDD); Frontier Security Company, No. 20-
           22560 (RDD); Frontier Services Corp., No. 20-22563 (RDD);
           Frontier Southwest Incorporated, No. 20-22484 (RDD); Frontier
           Subsidiary Telco LLC, No. 20-22490 (RDD); Frontier Techserv,
           Inc., No. 20-22499 (RDD); Frontier Telephone of Rochester, Inc.,
           No. 20-22507 (RDD); Frontier Video Services Inc., No. 20-22515
           (RDD); Frontier West Virginia Inc., No. 20-22524 (RDD); GVN
           Services, No. 20-22530 (RDD); N C C Systems, Inc., No. 20-22535
           (RDD); Navajo Communications Co., Inc., No. 20-22542 (RDD);
           Newco West Holdings LLC, No. 20-22548 (RDD); Ogden
           Telephone Company, No. 20-22555 (RDD); Rhinelander
           Telecommunications, LLC, No. 20-22559 (RDD); Rib Lake
           Cellular for Wisconsin RSA #3, Inc., No. 20-22565 (RDD); Rib


                                         25
 20-22506-rdd      Doc 2     Filed 04/15/20 Entered 04/15/20 02:48:03            Main Document
                                          Pg 58 of 59



               Lake Telecom, Inc., No. 20-22568 (RDD); SNET America, Inc.,
               No. 20-22578 (RDD); TCI Technology & Equipment LLC, No. 20-
               22575 (RDD); The Southern New England Telephone Company,
               No. 20-22576 (RDD); Total Communications, Inc., No. 20-22577
               (RDD). All further pleadings and other papers shall be filed in
               and all further docket entries shall be made in
               Case No. 20-22476 (RDD).

       6.      The Debtors shall maintain, and the Clerk of the Court shall keep, with the

assistance of the notice and claims agent retained by the Debtors in these chapter 11 cases, one

consolidated docket, one file, and one consolidated service list.

       7.      The Debtors may file their monthly operating reports required by the Operating

Guidelines and Reporting Requirements for Debtors in Possession and Trustees, issued by the

U.S. Trustee, by consolidating the information required for each debtor in one report that tracks

and breaks out all of the specific information (e.g., receipts, disbursements, etc.) on a

debtor-by-debtor basis in each monthly operating report.

       8.      Nothing contained in the Motion or this Order shall be deemed or construed as

directing or otherwise effecting a substantive consolidation of these chapter 11 cases, and this

Order shall be without prejudice to the rights of the Debtors to seek entry of an order substantively

consolidating their respective cases.

       9.      The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.

       10.     Notice of the Motion as provided therein shall be deemed good and sufficient notice

of such motion, and the requirements of the Bankruptcy Code, Bankruptcy Rules, and Local Rules

of this Court are satisfied by such notice.

       11.     Notwithstanding anything to the contrary, the terms and conditions of this Order

are immediately effective and enforceable upon its entry.



                                                 26
20-22506-rdd      Doc 2     Filed 04/15/20 Entered 04/15/20 02:48:03            Main Document
                                         Pg 59 of 59



       12.     This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.

 White Plains, New York
 Dated: ____________, 2020

                                                THE HONORABLE ROBERT D. DRAIN
                                                UNITED STATES BANKRUPTCY JUDGE




                                                27
